NO. 12-21-00237-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

ALEJANDRO GALVAN,                                      §       APPEAL FROM THE
APPELLANT

V.                                                     §       COUNTY COURT AT LAW

THE STATE OF TEXAS,
APPELLEE                                               §       SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
       Alejandro Galvan appeals his conviction for failure to identify. Appellant’s counsel filed
a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                               BACKGROUND
       Appellant was charged by information with failure to identify by giving a false or
fictitious name. 1 He pleaded “not guilty,” and the matter proceeded to a jury trial.
       At trial, the evidence showed that a Tyler barber shop owner called 911 and reported that
Appellant was intoxicated and sleeping in a chair on the shop’s premises. When Tyler Police
Department Officer Charles Johnson responded to the call, he wakened Appellant and requested
his name. Appellant repeatedly told Johnson that his name was Alejandro Robo. Subsequent
investigation revealed his name was Alejandro Galvan.
       Ultimately, the jury found Appellant “guilty,” and the trial court sentenced him to an
agreed punishment of confinement for 180 days. This appeal followed.


       1
           A Class B misdemeanor. See TEX. PENAL CODE ANN. § 38.02(b), (c)(2) (West 2016).
                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that she has reviewed the record and determined it contains no
reversible error or jurisdictional defect. In compliance with High v. State, 573 S.W.2d 807, 812
(Tex. Crim. App. [Panel Op.] 1978), Appellant’s brief contains a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced. 2
        We conducted an independent review of the record in this case and found no reversible
error. See id. We conclude that the appeal is wholly frivolous. See id.


                                                  CONCLUSION
        As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).                        We carried the motion for
consideration with the merits. Having done so, we agree with Appellant’s counsel that the
appeal is wholly frivolous. Accordingly, we grant counsel’s motion for leave to withdraw and
affirm the trial court’s judgment.
        Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek review of this case by the Texas Court of Criminal Appeals, he must
either retain an attorney to file a petition for discretionary review on his behalf or he must file a
pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from either the date of this opinion or the date that the last timely motion for
rehearing was overruled by this court.                See TEX. R. APP. P. 68.2(a).             Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3(a). Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.


         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of the motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has
expired, and no pro se brief was filed.


                                                         2
Opinion delivered December 7, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        DECEMBER 7, 2022


                                        NO. 12-21-00237-CR


                                     ALEJANDRO GALVAN,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the County Court at Law
                       of Smith County, Texas (Tr.Ct.No. 001-80110-21)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.